11TH COURT OF APPEALS
                                    EASTLAND, TEXAS
                                       JUDGMENT


Burgers & Fries, Inc. and                        * From the County Court at Law
Rick Daffron,                                      of Taylor County,
                                                   Trial Court No. 23411.

Vs. No. 11-19-00046-CV                           * May 16, 2019

First Data Global Leasing et al,,                * Per Curiam Memorandum Opinion
                                                   (Panel consists of: Bailey, C.J.,
                                                   Stretcher, J., and Wright, S.C.J.,
                                                   sitting by assignment)
                                                   (Willson, J., not participating)

         This court has inspected the record in this cause and concludes that the
appeal should be dismissed for want of jurisdiction. Therefore, in accordance with
this court’s opinion, the appeal is dismissed.